Citation Nr: 1622077	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1974 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing before the Board in October 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In an October 2015 statement the Veteran raised the issue of the propriety of the reduction in the rating of his degenerative disc disease of the lumbar spine.  This issue has not yet been adjudicated and is referred to the AOJ for appropriate action.


FINDING OF FACT

The competent credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a total disability evaluation based on individual unemployability due to service-connected disabilities.  The Veteran is service connected for the following disabilities: panic disorder, with associated depression associated with degenerative disc disease, evaluated as 30 percent disabling from November 2012; bursitis, right shoulder with degenerative joint disease, evaluated at 10 percent disabling from April 2010 to November 2012 when it was then recharacterized to right shoulder traumatic arthritis, evaluated as 20 percent disabling from November 2012; left shoulder traumatic arthritis, evaluated at 20 percent disabling from April 2010; paralysis of the left radial nerve, evaluated as 20 percent disabling from January 2011; limitation of motion of left wrist, evaluated as 10 percent disabling effective November 2012; degenerative disc disease, lumbar spine with osteoarthritis, evaluated at 40 percent disabling from March 2010 and then 10 percent disabling from August 2013; tinnitus, evaluated as 10 percent disabling from November 2012; hearing loss, evaluated as non compensable; and paralysis of the left sciatic nerve, evaluated as 10 percent disabling from March 2010 and then non compensable beginning August 2013.  The Veteran's combined rating was 60 percent from April 2010, 70 percent from January 2011, 90 percent from November 2012 and 80 percent from August 2013.  

A total disability rating is authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2014). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 .

The Board finds the Veteran meets the schedular criteria for the entire period on appeal.  The Veteran's informal application for TDIU was received at the RO on January 4, 2011.  Beginning April 2010, the Veteran had a combined rating of 60 percent.  Although at first it appears he did not have one disability of 60 percent disabling, when reviewing the record at that time he had 4 ratings: the back, 40 percent disabling, radiculopathy of the left leg, associated with the back, 10 percent disabling, the left shoulder, 20 percent disabling, and the right shoulder, 10 percent disabling.  These can be combined as the back and radiculopathy stem from the same cause and the back, and bilateral shoulders all affect a single body system.  For the period after January 2011, the combination of orthopedic injuries continues to be at least 40 percent and his overall disabilities are combined to at least 70 percent.  As such, the Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).

The Veteran filed a claim in January 2011 for TDIU.  He reported that he became too disabled to work in May 2011.  He specifically claimed that as a direct result of his service connected disabilities he took long term sick leave from December 2010 to March 2011.  He then subsequently retired in May 2011.  From July 2007 to May 2011 the Veteran worked for the VA in a sedentary position in an office/warehouse environment.  He stated that he lost more than 28 weeks at this job due to illness.  

As evidence to support his claim, the Veteran submitted a copy of his Family and Medical Leave Act (FEMLA) application that was completed by his primary care physician.  It was noted on the application that the Veteran would had treatment visits at least twice per year due to his condition, was prescribed medication, and referred for physical therapy.  It was also noted that the Veteran was not able to drive, operate machinery, sit, stand, walk, and move or lift objects of more than 10 pounds.  The physician stated that the Veteran was diagnosed with multiple levels of degenerative disc disease of the lumbar spine with bilateral radiculopathy to the lower extremities.  Symptoms include pain and spasm to the back, legs, and groin, with numbness and loss of sensation and reflexes to the legs, feet and toes.  Treatment included medication, bed rest, epidural injections, and physical therapy utilizing stimulation and exercise to increase strength, mobility and range of motion.  It was noted that the Veteran was incapacitated for a single continuous period of time and that his condition causes episodic flare-ups periodically preventing the employee from performing his job functions.  His flare-ups include pain, muscle spasms, numbness and weakness in the legs that require medication and bed rest.  The flare-ups were nearly constant and prevented the Veteran from performing any work activity.  Lastly, the physician commented that it would not be advisable, but would be acceptable in his condition, ability, and response to the medication and treatment plan, to allow the Veteran to work from home 2-3 hours per day on a limited temporary basis.  

In March 2011, the Veteran underwent a VA examination for his TDIU claim.  It was noted that his back disability affects his bending, lifting, keyboarding and driving, as well as, prolonged standing, walking, running, and sitting.  His bilateral should disabilities and wrist disability affects his lifting, carrying, reaching, and causes pain.  At the end of the examination, the examiner concluded that the Veteran's bilateral shoulder and back disabilities precluded working any physical activity requiring repetitive bending and lifting, repetitive reaching, prolonged standing, prolonged walking or running, and any respective lifting overhead.  The examiner determined that he may be able to work a sedentary job involving minimal activities such as a desk bound supervisor.  

A January 2012 statement from the Veteran's prior employer at the VA Health Care System reported that the Veteran retired due to his service connected back condition preventing him from performing the duties of employment.  

An undated statement from C.P., the Veteran's primary care provider, noted that the Veteran had degenerative disc disease of the lumbar spine with radiculopathy along with bilateral shoulder bursitis with neuropathy to the left upper extremity.  Dr. C. indicated these conditions caused back and leg pain, stiffness, spasms, nerve pain, weakness and numbness to the lower extremities and pain to the upper extremities of the left hand.  The symptoms were exacerbated by most physical activities including sitting, standing walking, lifting and moving items, and driving.  Dr. P. indicated the Veteran retired in May 2011 due to physical requirements of employment having a detrimental effect on his back condition.  Dr. P. concluded that "it is my opinion that due to [the Veteran's] conditions and the effects of physical activity required of employment has on his conditions he would not be able to maintain employment."

The Veteran testified in October 2015 that he was on sick leave prior to his retirement.  He stated he was on leave because of his back.  He further testified that while he was working he could hardly walk due to his back.  He indicated when he took medication to relieve back pain then he could not drive or do his work.  He testified that although he had a sedentary position he had trouble sitting for prolong periods and trouble standing for prolonged periods.  

Based on the evidence of record, the Board finds that TDIU is warranted in this case.  Even though the VA examiner stated that Veteran could have a sedentary job, the Veteran was previously working in a sedentary job that he could not continue due to his disabilities and upon recommendation from his private doctor.  The Veteran meets the schedular criteria for a TDIU throughout the appeal period and the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected bilateral shoulder, back, and wrist disabilities, precludes him from performing the physical acts required by employment.  His primary care physician imposed numerous physical restrictions on the Veteran and all of his treatment records state that he would have trouble returning to work as even prolonged sitting can be troublesome and can produce flare-ups.  His testimony, letter from his primary care physician and even the employer statement support this fact.  

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  



Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


